Exhibit D
                                        
Execution Version



CDI Corp.




PERFORMANCE UNITS




1. Grant of Performance Units. CDI Corp., a Pennsylvania corporation (the
“Company”) hereby grants to Daniel Hugo Malan (the “Recipient”) 142,052
Performance Units (“PSU”). This Grant is subject to the terms, definitions and
provisions of the Plan, which is incorporated herein by reference. In the event
of a conflict between the terms of this agreement (this “Agreement’) and the
Plan, this Agreement will prevail. Notwithstanding anything contained in this
Agreement to the contrary, the maximum amount payable hereunder is $5,000,000.


2. Definitions. All capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Plan.
(a) “Cause” shall have the meaning set forth in the Employment Agreement.
(b)    “CDI Stock” means the Common Stock.
(c)    “Committee” means the Compensation Committee of the Board or its
successor.
(d)    “Daily Value” on any date shall mean the sum of (x) the closing price of
actual sales of Common Stock on the New York Stock Exchange (“NYSE”) on such
date or, if there are no such sales on such date, the closing price of Common
Stock on the NYSE on the last preceding date on which there was a sale; or if
Common Stock is not then listed on the NYSE, (i) the per share closing price on
such date on the primary U.S. national securities exchange on which Common Stock
is listed or, if there are no such sales on such date, the closing price of
Common Stock on such exchange on the last preceding date on which there was a
sale or (ii) if not so listed and Common Stock is publically traded on an
inter-dealer quotation system, the closing price on such date on such system,
or, if there are no such sales on such date, the closing price of Common Stock
on such system on the last preceding date on which there was a sale plus (y) the
aggregate per share Extraordinary Cash Dividends having a record date that
occurs on or after the commencement of the Measurement Period but on or before
the date on which Daily Value is being determined. Notwithstanding the
foregoing, during the Sale Period, the Daily Value shall equal 83.33% of the
amount determined in the preceding sentence.
(e)    “Date of Grant” means October 27, 2014.
(f)    “Employment Agreement” means the Recipient’s employment agreement with
CDI Corporation, dated as of October 27, 2014, as the same may be amended,
amended and restated and/or supplemented from time to time.
(g)    “Extraordinary Cash Dividend” means a cash dividend paid on the CDI Stock
that the Committee acting reasonably and in good faith determines is not a
regular or ordinary cash dividend. The amount of any Extraordinary Cash Dividend
shall be determined by the Committee acting reasonably and in good faith.
(h)     “Good Reason” shall mean any occurrence, without the Recipient’s
explicit prior written consent, of: (i) a material office relocation of 50 or
more miles, (ii) a material



12187473.4.TAX

--------------------------------------------------------------------------------



reduction in Recipient’s title, duties or responsibilities and (iii) a material
reduction in Base Salary (as defined in the Employment Agreement).  A
termination under clause (ii) shall be for Good Reason only if Recipient
provides the Board with notice of the event alleged to constitute Good Reason
within 30 days after Recipient’s knowledge of its occurrence, the Board fails to
cure such act within 30 days after receipt of such notice and Recipient
terminates his employment within 30 days after such cure period expires uncured.
(i)    “Grant” means the grant of PSUs to the Recipient which is described in
Section 1 of this Agreement.
(j)    “Maximum Hurdle” means $47.37, subject to adjustment as set forth in
Section 8 below.
(k)    “Measurement Period” shall mean the period commencing on the Date of
Grant and ending on the earliest of (A) September 15, 2019, (B) the date of the
termination of the Recipient’s employment with the Company or any of its
Subsidiaries for any reason other than by the Company or any of its Subsidiaries
without Cause or due to death or Total Disability, (C) the six month anniversary
of the date of the termination of the Recipient’s employment by the Company or
any of its Subsidiaries without Cause (provided that the extension of the
Measurement Period under this clause (C) beyond the termination of the
Recipient’s employment is conditioned on the Recipient’s execution and
non-revocation of the Release in accordance with Section 7(b)(ii) of the
Employment Agreement (including during the time periods set forth therein)), (D)
the date of the termination of the Recipient’s employment with the Company or
any of its Subsidiaries due to death or Total Disability, (E) the occurrence of
a Sale of the Company or (F) the last day of the first Performance Period for
which the Reference Price equals or exceeds the Maximum Hurdle.
(l)    “Minimum Hurdle” means $31.58, subject to adjustment as set forth in
Section 8 below.
(m)    “Performance Period” means any period of 90 consecutive trading days
during the Measurement Period.
(n)    “Plan” means the CDI Corp. Amended and Restated 2004 Omnibus Stock Plan,
as amended.
(o)    “Reference Price” means, for any Performance Period, the highest number
that would not exceed any of the amounts determined under the following three
clauses:  (i) the average Daily Value during such Performance Period, (ii) for
the 60 trading days during such Performance Period with the highest Daily Value
(whether or not consecutive), such trading day with the lowest Daily Value and
(iii) the lowest Daily Value during the last 20 trading days during such
Performance Period. Notwithstanding the foregoing, if a Sale of the Company
occurs on or prior to the expiration of the Measurement Period, then the
Reference Price for such Performance Period ending on the date of consummation
of the Sale of the Company shall equal the Sale Price.
(p)    “Reference Price Minimum Hurdle” means the greater of the Minimum Hurdle
and the highest Reference Price for any previously completed Performance Period.
(q)    “Release” shall have the meaning set forth in the Employment Agreement.

12187473.4.TAX -2-



--------------------------------------------------------------------------------



(r)    “Sale of the Company” shall mean any Person, or more than one Person
acting as a group within the meaning of Section 409A of the Code, acquires (by
merger or pursuant to an offer which was open to all shareholders) ownership of
stock of the Company that constitutes more than 90 percent of all outstanding
stock of the Company.
(s)    “Sale Period” means the period commencing on the date on which a public
announcement is made regarding a transaction that, if consummated, would result
in a Sale of the Company and ending on the earlier of (i) the date on which a
Sale of the Company is consummated, (ii) the date on which the agreement that
would give rise to a Sale of the Company is terminated or (iii) the date on
which the Company or the prospective acquiror publicly announces that such
transaction is no longer being pursued.
(t)    “Sale Price” means 83.33% of the sum of (x) the per-share consideration
paid for CDI Stock in a Sale of the Company, plus (y) all per-share
Extraordinary Cash Dividends having a record date during the Measurement Period.
(u)    “Total Disability” shall have the meaning set forth in the Employment
Agreement.
3. General. PSUs will be earned upon the satisfaction of both the performance
requirements set forth in Section 4 (the “Performance Requirements”) and the
time-based vesting requirements set forth in Section 5 (the “Time-Based
Requirements”). Subject to Section 8, all earned PSUs shall be settled in cash
as set forth in Section 6. Any PSUs that are not earned as of the end of the
Measurement Period shall be immediately forfeited with no compensation or other
consideration or payment due to the Recipient. Attachment 1 hereto contains an
illustration of Sections 3, 4, 5, 6, 7 and 8 hereof and the definitions of terms
under Section 2 related thereto.


4. Performance Requirements. The Performance Requirements shall be satisfied
during any Performance Period based on the Reference Price for such Performance
Period, as follows:


(a)
If the Reference Price for a Performance Period is equal to or below the
Reference Price Minimum Hurdle, then the Performance Requirements shall not be
treated as being satisfied for that Performance Period unless Section 4(b)
applies.

(b)
If the Reference Price for a Performance Period equals the Minimum Hurdle and no
portion of the Performance Requirements were satisfied during any prior
Performance Period, then the Performance Requirements shall be treated as being
satisfied for $2,000,000. For the avoidance of doubt, the Performance
Requirements will be treated as being satisfied for such amount only with
respect to the first Performance Period for which the Reference Price equals the
Minimum Hurdle (provided that no portion of the Performance Requirements were
satisfied during any prior Performance Period).

(c)
If the Reference Price for a Performance Period exceeds the Reference Price
Minimum Hurdle but is less than the Maximum Hurdle, then an additional portion
of the Performance Requirements shall be satisfied such that the Performance
Requirements shall be treated as being satisfied for the Performance Period
being tested and all prior Performance Periods for an aggregate of $2,000,000,
plus the product of (x) $3,000,000 and (y) a fraction, the numerator of which
equals the difference between the Reference Price and the Minimum Hurdle and the
denominator of which equals the difference between the Maximum Hurdle and the
Minimum Hurdle.


12187473.4.TAX -3-



--------------------------------------------------------------------------------



(d)
If the Reference Price for a Performance Period equals or exceeds the Maximum
Hurdle, then an additional portion of the Performance Requirements shall be
satisfied such that the Performance Requirements shall be treated as being
satisfied for the Performance Period being tested and all prior Performance
Periods for an aggregate of $5,000,000.

Subject to the Committee’s certification of the satisfaction of the Performance
Requirements for any Performance Period, on the last day of each such
Performance Period with respect to which the Performance Requirements are
satisfied as set forth herein, a number of PSUs equal to the quotient of (i) the
additional amount with respect to which the Performance Requirements are treated
as being satisfied in such Performance Period, divided by (ii) the Daily Value
on the last day of such Performance Period (determined without regard to the
last sentence of the definition of Daily Value), shall be immediately converted
into their settlement amount (such PSUs that are so converted,
“Performance-Satisfied PSUs”), with such settlement amount to equal the Fair
Market Value of one share of CDI Stock on the last day of such Performance
Period, plus the Accumulated Dividend Equivalent Value with respect to such
Performance Satisfied PSU (such amount with respect to any Performance-Satisfied
PSU, the “Settlement Amount” stated as a U.S. dollar amount determined at such
time and with respect to all such Performance-Satisfied PSUs, the “Aggregate
Settlement Amount,” which Aggregate Settlement Amount shall be the sum of all
such stated U.S. dollar amounts). The Aggregate Settlement Amount shall be paid
only upon the satisfaction of the Time-Based Requirements. If the Performance
Requirements have been satisfied for at least one Performance Period during the
Measurement Period, then in no event shall the Aggregate Settlement Amount
determined under this Section be less than $2,000,000 nor more than $5,000,000.
If the Performance Requirements have not been satisfied for at least one
Performance Period during the Measurement Period, then the Aggregate Settlement
Amount shall be $0. Any PSUs that have not become Performance-Satisfied PSUs as
of the last day of the Measurement Period shall be immediately forfeited with no
consideration or other compensation or payment due to the Recipient.


5. Time-Based Requirements. The Time-Based Requirements will be satisfied if any
of the three following conditions is met: (i) the Recipient has been
continuously employed by the Company or a Subsidiary from the Date of Grant
through and including September 15, 2019, (ii) on or prior to September 15,
2019, the Recipient’s employment was terminated by the Company or any of its
Subsidiaries without Cause, by the Company or any of its Subsidiaries due to
Total Disability or as the result of the Recipient’s death or (iii) on or prior
to September 15, 2019 but on or after the occurrence of a Sale of the Company,
the Recipient terminates his employment with the Company or any of its
Subsidiaries for Good Reason (and in the case of clauses (ii) and (iii), the
Recipient (or his estate, as applicable) executes and does not revoke the
Release, such that the Release becomes effective, within 60 days after the date
of termination); provided, however, that in the event of such a termination of
employment by the Company or any of its Subsidiaries due to Total Disability,
the Recipient must acknowledge at the time of his termination that his
termination is due to Total Disability and that he does not have any claims
against the Company or any of its Subsidiaries (other than for vested benefits
and earned but unpaid compensation). If the Recipient’s employment with the
Company or any of its Subsidiaries terminates on or prior to September 15, 2019
for any reason other than as described in clauses (ii) and (iii) in the first
sentence of this Section 5, or if the Time-Based Requirements are not otherwise
satisfied (such as by failing to timely execute the Release or not making the
acknowledgement described in the immediately preceding sentence), then subject
to Section 8 below, the Aggregate Settlement Amount, as well as all PSUs,
including, without limitation, any that have become Performance-Satisfied PSUs,
shall be immediately forfeited with no consideration or other compensation or
payment due to the Recipient. The

12187473.4.TAX -4-



--------------------------------------------------------------------------------



parties hereto specifically acknowledge and agree that Section 10.4 of the Plan
shall not apply to this Grant.


6. Settlement. If the Time-Based Requirements and any portion of the Performance
Requirements have been satisfied, then the Aggregate Settlement Amount shall be
paid to the Recipient in a lump sum cash payment within 30 days after September
15, 2019; provided, however, that if (x) the Time-Based Requirements are
satisfied pursuant to clause (ii) or (iii) of Section 5 above excluding death,
then payment of the Aggregate Settlement Amount instead shall be made within 60
days after the earlier of the day that is 6 months following Recipient’s date of
termination of employment or September 15, 2019 and (y) the Time-Based
Requirements are satisfied under clause (ii) of Section 5 as a result of the
Recipient’s death, payment of the Aggregate Settlement Amount shall be made
within 60 days after the date of such death. The parties hereto agree that the
occurrence of a Change in Control or Sale of the Company shall not accelerate
the payment date (provided that the Company retains the discretion to accelerate
the payment date in connection with a Sale of the Company to the extent
permitted under, and in accordance with, Treasury Regulation Section
1.409A-3(j)).


7. Dividend Equivalents. No dividends shall be paid with respect to any PSUs.
However, if an Extraordinary Cash Dividend has a record date during the
Measurement Period, then any PSUs that have not become Performance-Satisfied
PSUs as of the record date of such Extraordinary Cash Dividend shall be credited
with the Common Stock per-share amount of such Extraordinary Cash Dividend as of
such record date (the amount of dividend equivalents so credited on any PSU,
such PSU’s “Accumulated Dividend Equivalent Value”), with such amount to be paid
only as provided in Sections 4, 6 and 8. The Accumulated Dividend Equivalent
Value shall be immediately forfeited with no consideration or other compensation
or payment due to the Recipient in the event that the PSUs to which such amounts
relate are forfeited.


8. Special Vesting Election. Notwithstanding anything contained in Sections 4,
5, 6 or 7 above or any other provision of this Agreement to the contrary, if any
portion of the Performance Requirements have been satisfied on or after the
second anniversary of the Grant Date and prior to September 15 2018, then the
Recipient may, in his sole discretion, provide the Committee with a written
election to freeze the Aggregate Settlement Amount as of the date of such
election, with such election to be provided between the second anniversary of
the Grant Date and September 15, 2018. Such election shall be irrevocable. If
such an election is made, then the Aggregate Settlement Amount shall be frozen
as of such date (and shall not increase or decrease thereafter (except as
otherwise provided in the second to last sentence of this Section 8)), and the
Recipient shall fully vest in such Aggregate Settlement Amount on the earlier of
(x) the first anniversary of the date on which the Committee receives such
written notice of election, provided that the Recipient remains employed with
the Company or any of its Subsidiaries through such first anniversary or (y) the
date on which the Recipient’s employment with the Company or any of its
Subsidiaries is terminated by the Company or any of its Subsidiaries without
Cause or due to the Recipient’s Total Disability, by the Recipient for Good
Reason following a Sale of the Company, or as the result of the Recipient’s
death. If the Recipient’s employment with the Company or any of its Subsidiaries
terminates prior to such first anniversary of the Committee’s receipt of such
written election for any reason other than as provided in clause (y) of the
immediately preceding sentence, then (i) all PSUs hereunder (whether or not such
PSUs have become Performance Satisfied PSUs) shall be immediately forfeited with
no compensation, consideration or other payment due to the Recipient, (ii) the
Aggregate Settlement Amount shall be deemed to be zero and (iii) the Recipient
shall not be entitled to receive any compensation or payments under this
Agreement. To the extent vested in accordance with this Section 8, the Aggregate
Settlement Amount shall be settled in a lump

12187473.4.TAX -5-



--------------------------------------------------------------------------------



sum cash payment within 30 days after September 15, 2019; provided, however,
that if (A) the Recipient became vested in the Aggregate Settlement Amount under
this Section 8 as the result of his termination of employment described in
clause (y) above excluding death, then payment of the Aggregate Settlement
Amount under this Section 8 instead shall be made within 60 days after the
earlier of the day that is 6 months following Recipient’s date of termination of
employment or September 15, 2019 and (B) the Recipient became vested in the
Aggregate Settlement Amount under this Section 8 as a result of the Recipient’s
death, payment of the Aggregate Settlement Amount under this Section 8 shall be
made within 60 days after the date of such death; provided further, however,
that as a condition to receiving payment of the Aggregate Settlement Amount
under this Section 8 in connection with a termination of employment, the
Recipient (or his estate, as applicable) must execute and not revoke the
Release, such that the Release becomes effective, within 60 days after the date
of termination.


9. Adjustments. In the event of a reorganization, recapitalization, stock split,
spin-off, split-off, split-up, stock dividend, issuance of stock rights,
combination of shares, merger, consolidation or any other change in the
corporate structure of the Company affecting CDI Stock, then in addition to the
adjustments permitted by the Plan, the Committee shall make any equitable
adjustment to the Maximum Hurdle, the Reference Price Minimum Hurdle and the
Minimum Hurdle, as well as the then highest achieved Reference Price in order to
prevent the dilution or enlargement of rights hereunder (it being understood
that the Maximum Hurdle and Minimum Hurdle are intended to represent a 300%
increase and a 200% increase, respectively, in a trading price for the CDI Stock
of $15.79, and as such, if an event described above occurs, it may be necessary
to adjust such Maximum Hurdle, Reference Price Minimum Hurdle, Minimum Hurdle
and the then highest achieved Reference Price to continue to reflect the desired
percentage increase).


10. Tax Withholding. The amount of cash to be delivered to the Recipient, if
any, under this Grant shall be reduced by all taxes (including, without
limitation, federal, state, local or foreign income or payroll taxes) required
by law to be withheld in connection with the payout relating to this Grant.


11. Nontransferablity of this Grant. Neither this Grant nor the PSUs may be
transferred, in whole or in part, except by will or the applicable laws of
descent and distribution.
12. Awards Policy. This Grant is subject to the terms and conditions of the
Policy on Cash Bonus Awards and Equity Awards Clawback for CDI Corp. and its
Related Companies. This Grant is also subject to clawback to the extent required
by Section 10D(b)(2) of the Securities Exchange Act of 1934, as determined by
the applicable rules and regulations promulgated thereunder from time to time by
the U.S. Securities and Exchange Commission.
13. Cancellation of PSU and Repayment of Gains. Notwithstanding any other
provision of this Agreement, if the Recipient has entered into competition with
the Company or any of its Subsidiaries in breach of the non-competition covenant
set forth in Section 9(i) of the Employment Agreement, the Committee may, in its
discretion, at any time during the term of such non-competition covenant: (a)
cancel any PSUs and the Settlement Amount related thereto and/or (b) require the
Recipient to pay to the Company an amount equal to the amount paid to the
Recipient in respect of this Grant during the one-year periods prior to and
after the termination of the Recipient’s employment or engagement with the
Company or any of its Subsidiaries.

12187473.4.TAX -6-



--------------------------------------------------------------------------------



14. Shareholder Rights. Neither the Recipient nor any person to whom the
Recipient’s rights shall have passed by will or by the laws of descent and
distribution shall have any of the rights of a shareholder with respect to any
PSUs covered by this Grant.
15. PSUs Do Not Affect Employment Relationship. This Grant shall not confer upon
the Recipient any right to continue in the employ or service of the Company or
any of its Subsidiaries, nor interfere in any way with the right of the Company
or any of its Subsidiaries to terminate the employment of the Recipient at any
time.
16. Acknowledgement. The Recipient acknowledges receipt of a copy of the Plan
and certain information related thereto and represents that he is familiar with
the terms and provisions thereof, and hereby accepts this Agreement subject to
all of the terms and provisions of the Plan. The Recipient has reviewed the Plan
and this Agreement in their entirety, has had an opportunity to obtain the
advice of independent counsel prior to executing this Agreement and fully
understands all provisions relating to this Agreement. In addition, by entering
into this Agreement and accepting this Grant, the Recipient acknowledges that:
(a) this Grant is a one-time benefit and does not create any contractual or
other right to receive future grants, awards or other benefits in lieu of
grants; (b) the Recipient’s participation in the Plan is voluntary; (c) this
Grant is not part of normal or expected compensation for any purpose, including
without limitation for calculating any benefits, severance, termination,
bonuses, retirement benefits or similar payments; and (d) the future value of
CDI Stock is unknown and cannot be predicted, and the Recipient is not, and will
not, rely on any representation by the Company or any of its personnel regarding
the future value of CDI Stock. The Recipient acknowledges that this Grant is,
and fully satisfies the Company’s obligations with respect to, the PSU Award, as
described in the Employment Agreement.


17. Code Section 409A. This Agreement is intended to comply with, or be exempt
from, Code Section 409A and shall be interpreted consistent therewith and
without resulting in any increase in the amounts owed hereunder by the Company.
Notwithstanding any other provision of this Agreement to the contrary, if
Recipient is a "specified employee" within the meaning of Code Section 409A and
the regulations issued thereunder, and a payment or benefit provided for in this
Agreement would be subject to additional tax under Code Section 409A if such
payment or benefit is paid within six (6) months after Recipient’s "separation
from service" (within the meaning of Code Section 409A), then such payment or
benefit required under this Agreement shall not be paid (or commence) during the
six-month period immediately following Recipient’s separation from service
except as provided in the immediately following sentence. In such an event, any
payments or benefits that would otherwise have been made or provided during such
six-month period and which would have incurred such additional tax under Code
Section 409A shall instead be paid to Recipient in a lump-sum cash payment on
the earlier of (i) the first regular payroll date of the seventh month following
the month in which the Recipient’s separation from service occurs or (ii) the
10th business day following Recipient’s death. If Recipient’s termination of
employment hereunder does not constitute a "separation from service" within the
meaning of Code Section 409A, then any amounts payable hereunder on account of a
termination of Recipient’s employment and which are subject to Code Section 409A
shall not be paid until Recipient has experienced a "separation from service",
or other permitted payment event, within the meaning of Code Section 409A. If
the 60 day Release period covers two taxable years, then to the extent required
by Code Section 409A, any portion of the Aggregate Settlement Amount that
otherwise would be paid in such first taxable year instead shall be withheld and
paid in such second taxable year. Neither the Company nor any of its
Subsidiaries or affiliates shall have any liability or obligation to Recipient
in the event that this Agreement does not comply with, or is not exempt from,
Code Section 409A.

12187473.4.TAX -7-



--------------------------------------------------------------------------------





18. Execution of this Agreement. If the Recipient does not sign and return this
Agreement, the Company is not obligated to provide the Recipient with any
benefit hereunder and may refuse to issue any cash or other payments to the
Recipient in connection with this Grant. If the Recipient receives any cash or
other payments in connection with this Grant but has not signed and returned
this Agreement, he will be deemed to have accepted and agreed to the terms set
forth herein.




CDI CORP.
RECIPIENT
 
 
By: /s/ Scott J. Freidheim__
Signature: __/s/ D. Hugo Malan___
     Name: Scott J. Freidheim
Print Name: _D. Hugo Malan_______
     Title: CEO
Date:             1-1-15____ _________
 
 
 
 






12187473.4.TAX -8-



--------------------------------------------------------------------------------



ATTACHMENT 11


Hypothetical 1


•
The only Extraordinary Cash Dividend during the Measurement Period with a record
date before the end of the Performance Period commencing on October 1, 2016 was
$3.00 per share.



•
Prior to the Performance Period commencing on October 1, 2016, no portion of the
Performance Requirements have been satisfied.



•
With respect to the Performance Period commencing on October 1, 2016, (i) the
average Daily Value equals $33.00, (ii) the Daily Value for 30 of such trading
days was $35.00, the Daily Value for another 30 of such trading days was $34.00
and the Daily Value for another 30 of such trading days was $30.00 and (iii) the
lowest Daily Value during the last 20 trading days was $35.00. The Daily Value
on the last day of such Performance Period was $35.00.



•
Based on the foregoing, the Reference Price for such Performance Period is
$33.00 (which is the highest number that does not exceed the amount determined
under any of clause (i) ($33.00), clause (ii) ($34.00) or clause (iii)
($35.00)). Because $33.00 is greater than the Reference Price Minimum Hurdle
(which as of the end of such Performance Period was $31.58), the Performance
Requirements for the Performance Period commencing on October 1, 2016 were
satisfied for $2,269,791.01 (which equals $2,000,000 + ($3,000,000 X (($33.00 -
$31.58) / ($47.37 - $31.58))).



•
Based on such achievement, the number of PSUs that will be treated as
Performance Satisfied PSUs would equal 64,851.17 ($2,269,791.01 / $35.00). Such
Performance Satisfied PSUs would then be immediately converted to their
Settlement Amount, which equals $2,269,791.01 (the sum of the Fair Market Value
of such Performance Satisfied PSUs on the last day of such Performance Period
($2,075,237.50), plus the Accumulated Dividend Equivalent Value of such
Performance Satisfied PSUs ($194,553.51)).



•
Subject to Section 8, such amount ($2,269,791.01) would then be paid as provided
in Section 6 only upon the satisfaction of the Time-Based Requirements.



Hypothetical 2


•
The facts are the same as Hypothetical 1.



•
Prior to the end of the Performance Period commencing on March 1, 2017, no
additional portion of the Performance Requirements have been satisfied (beyond
those satisfied under Hypothetical 1 above), nor have any additional
Extraordinary Cash Dividends been declared.







 
1     Certain amounts on this Attachment have been rounded two decimal places
for ease of illustration. No rounding would occur in the determination of
amounts actually earned.



12187473.4.TAX -9-



--------------------------------------------------------------------------------



•
With respect to the Performance Period commencing on March 1, 2017, the
Reference Price is determined to be $32.00 applying the same principles as
applied in Hypothetical 1.



•
Based on the foregoing, the Reference Price for such Performance Period did not
exceed the Reference Price Minimum Hurdle (which at such time was $33.00), and
as such, no portion of the Performance Requirements was satisfied during such
Performance Period. However, the Performance Requirements for the previous
Performance Period (commencing on October 1, 2016) remain satisfied, resulting
in an Aggregate Settlement Amount of $2,269,791.01 (to be paid if and only if
the Time-Based Requirements are satisfied, subject to Section 8).



Hypothetical 3


•
The facts are the same as Hypotheticals 1 and 2.



•
Prior to the end of the Performance Period commencing on July 2, 2017, no
additional portion of the Performance Requirements have been satisfied (beyond
those satisfied under Hypothetical 1 above), nor have any additional
Extraordinary Cash Dividends been declared.



•
With respect to the Performance Period commencing on July 2, 2017, (i) the
average Daily Value equals $36.00, (ii) 30 trading days during such period had a
Daily Value of $32.00, while the other 60 trading days had a Daily Value of
$38.00 and (iii) the lowest Daily Value for the last 20 trading days was $38.00.
The Daily Value on the last trading day of such Performance Period was $38.00.



•
Based on the foregoing and applying the same principles as applied in
Hypothetical 1, the Reference Price was $36.00. Because $36.00 is greater than
the Reference Price Minimum Hurdle (which as of the end of such Performance
Period was $33.00 as per Hypotheticals 1 and 2 above), the Performance
Requirements for the Performance Period commencing on July 2, 2017 were
satisfied. As the result of such achievement, the aggregate amount with respect
to which the Performance Requirements are satisfied for such Performance Period
and all prior Performance Periods equals $2,839,772.01 ($2,000,000 + ($3,000,000
X (($36.00-$31.58) / ($47.37-$31.58)). Because the Performance Requirements were
already satisfied for $2,269,791.01, the additional amount with respect to which
the Performance Requirements were satisfied for the Performance Period
commencing on July 2, 2017 was $569,981 ($2,839,772.01 - $2,269,791.01).



•
Based on such achievement, the additional number of PSUs that will be treated as
Performance Satisfied PSUs would equal 14,999.50 ($569,981 / $38.00). Such
Performance Satisfied PSUs would then be immediately converted to their
Settlement Amount, which equals $569,981 (the sum of the Fair Market Value of
such Performance Satisfied PSUs ($524,982.50), plus the Accumulated Dividend
Equivalent Value of such Performance Satisfied PSUs ($44,998.50)).




12187473.4.TAX -10-



--------------------------------------------------------------------------------



•
As of the end of the Performance Period commencing on July 2, 2017, the
Aggregate Settlement Amount would be $2,839,772.01 ($2,269,791.01 for the
Performance Period commencing on October 1, 2016, plus $569,981 for the
Performance Period commencing on July 2, 2017). Subject to Section 8, such
Aggregate Settlement Amount would be paid if and only if the Time-Based
Requirements are satisfied.





Hypothetical 4


•
Assume that as of December 1, 2017, the Aggregate Settlement Amount was
$3,000,000 and on such date, the Recipient makes the special election described
in Section 8 of the Agreement.



•
In such event, provided that Recipient either remains employed with the Company
or a Subsidiary through December 1, 2018, or prior to such date, the Recipient’s
employment with the Company or any of its Subsidiaries is terminated by the
Company or any of its Subsidiaries without Cause or due to the Recipient’s Total
Disability, by the Recipient for Good Reason following a Sale of the Company, or
as the result of the Recipient’s death, then the Recipient shall become fully
vested in such amount, with such amount to be paid as provided in Section 8 of
the Agreement.



•
If, after such election is made, based on the Reference Price during a
Performance Period that ends following the date such election is made, the
Aggregate Settlement Amount would have increased above $3,000,000 but for such
election, the Recipient shall not receive any portion of such increased
Aggregate Settlement Amount. Instead, as the result of such election, the
maximum Aggregate Settlement Amount payable to the Recipient under the Agreement
shall be $3,000,000.
















12187473.4.TAX -11-

